DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 May 2021.

3.	Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 25 May 2021 is acknowledged.  The traversal is on the ground(s) that a claim must be considered as a whole and cannot be divided into small parts to examine. That is, it is not correct to separate an inventive pushed-down rotary washing device sub-combination and a washing device that uses this inventive concept as a combination. The alleged invention II must use that of Invention I. Invention I may be used to clean the insides of a tire/pipe. So is invention II because the crux of invention II is embodied by 
Invention I. This is not found persuasive because applicant’s rationale and assertions regarding the Restriction requirement mailed 24 March 2021 and reasons for Restriction are misdirected and incorrect. Applicant is misinterpreting the requirement for determining whether two inventions are independent or distinct. The standard for determining independent or distinct inventions, for example, “combination and subcombination” or “process and apparatus” has already been set forth in the Requirement for Restriction mailed 24 March 2021 (paragraph 3. for “combination and subcombination” and paragraphs 4., 5. for “process and apparatus”. For example, all that is required to determine nventions are if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). Only one-way distinctness is required in the case of process and apparatus. Again, in the case of process (Group III) and apparatus (Group I), the apparatus as claimed can be used to practice another and materially different process such as a process to clean inner surfaces of a copper pipe/rod or a process to clean inner surfaces of tires/wheels. Applicant’s assertion that “Invention II [sic] is a method of washing cups/pipes/tires using the inventive concept of Invention I” is incorrect/misdirected. A method of cleaning a drinkware is independent/distinct from a method of cleaning inner surfaces of a pipe/rod and both of these methods are also independent/distinct from a method of cleaning tires/wheels. They are all independent/distinct from each other.
Firstly, Invention II (Group II) are not method claims. In any case, the method claims of Group III define “A method of cleaning drinkware”, not also a method of cleaning pipes/tires (note, more patentable significance given to the “work” (the drinkware) being cleaned/treated in method claims). The proper standard of determining independent or distinct inventions merely requires either (1) OR (2) above. Accordingly, the apparatus as claimed can be used to practice another and materially different process such as a process to clean inner surfaces of a copper pipe/rod or a process to clean inner surfaces of tires/wheels. If applicant’s reasoning were adopted that Invention II [sic] could also be a method of washing pipes/tires (which is improper), moreover, would further reflect the accompanying search burden (not being able to separate the inventions; method of cleaning pipes classified in different area(s) as method of cleaning tires, etc. and so on with all the possible methods that Group I could possibly encompass) in examining countless possible methods encompassed by the apparatus of Group I. Secondly, if applicant’s reasoning were adopted then no Restriction requirement could/would ever be made 
Lastly, applicant has even amended independent claim 1 by deleting the term “cup” in the preamble (albeit, it still would involve an intended use) rendering the claim broader and exemplifying the fact that the apparatus as claimed could be used to practice another and materially different process such as a process to clean inner surfaces of a copper pipe/rod or a process to clean inner surfaces of tires/wheels, and thereby meeting the minimum requirement of finding one-way distinctness between the two (2) inventions (method and apparatus). In conclusion, the fact that the three (3) inventions could practice on the same objects or that one invention is the electric engine and the other invention is the car that uses the electric engine (applicant’s other traversal “not the outer embodiment” is not understood) are not the appropriate/correct standards for determining independent/distinct inventions. In the instant case, searching all three (3) inventions would still entail an undue search burden as already exemplified by the 3 different CPC classifications for Inventions I, II and III (see Requirement for Restriction mailed 24 March 2021 paragraph 2.).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 3022 as shown in Figs. 3, 4, 5A and 5B is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description 

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: First enlarged section 4071 (and second enlarged section as recited in claim 4) as recited in paragraph [00047] is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to because in Fig. 5A, it appears reference character 3031 is incorrect here.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
7.	The disclosure is objected to because of the following informalities:
	Paragraph [00037], line 12, it appears “rotates” should read – rotate --  for grammatical reasons.
	Paragraph [00037], line 13, it appears “stop” should read – stops --  for grammatical reasons.
	Paragraph [00040], line 3, after “When”, it appears – the – should be inserted for grammatical reasons.
	Paragraph [00042], line 5, please correct “413-4104”.
	Paragraph [00042], line 6, it appears “3021” should read – 3012 --.
	Paragraph [00043], line 7, it appears “3101” should read – 4101 --.
	Appropriate correction is required.

Claim Objections
8.	Claims 1-11 are objected to because of the following informalities:
	Claim 1, line 5, “said cup” lacks proper antecedent basis.

Claim 3, line 3, “an” should read – a --.
Claim 3, line 11, “said input section” lacks proper antecedent basis.
	Claim 4, line 5, “said narrow cavity” lacks proper antecedent basis.
	Claim 5, line 3, “said input section” lacks proper antecedent basis.
	Claim 5, line 3, “said cleaning liquid rejecting head” lacks proper antecedent basis.
Claim 6, line 7, “said threaded top section of said handle” lacks proper antecedent basis.
	Claim 7, line 1, “the interior surface” lacks proper antecedent basis.
	Claim 8, line 6, “the bottom section” lacks proper antecedent basis.
	Claim 8, line 7, “said plurality of spiral shaped grooves” lacks proper antecedent basis.
	Claim 8, line 8, “said push-down rotary cup washing device” lacks proper antecedent basis.
	Claim 9, lines 1-2, “said cleaning liquid ejecting head” lacks proper antecedent basis.
	Claim 9, line 4, “said half-domed shaped head” lacks proper antecedent basis.
	Claim 9, line 5, “connected” should read – connect --.
	Claim 10, lines 1-2, “said engagement member” lacks proper antecedent basis.
	Claim 10, lines 3-4, “said plurality of spiral shaped grooves” lacks proper antecedent basis.
	Claim 11, lines 1-2, “said plurality of soft bristles” lacks proper antecedent basis.
	Claim 11, line 2, “array” should read – arrays --.
	Claim 11, line 3, “said cylindrical core” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,603,288 (hereinafter Nakis).
As well as claim 1 is understood, the patent to Nakis discloses in Fig. 1, for example, a pushed-down rotary washing device, comprising: a sleeve 9 defining a “handle” ; a shaft defined by a cup-shaped member (not explicitly labeled but shown/disclosed at p. 1, lines 67-72) connected to said handle 9; and a cleaning brush 17 (and brush/bristles 19 as well) connected to said shaft comprising a plurality of bristles; and a top section at head 18 connected to said cleaning brush at 17, wherein when the interior bottom of said cup (see claim objection) is pressed down, creating a pressure upon said top section, said cleaning brush is rotated in a first direction, and when said pressure decreases, said cleaning brush rotates in a second direction opposite to the first direction (p. 1, line 110 to p. 2, line 8). 
It is also noted that claim 1 is devoid of any specific/particular structure to carry out or perform the intended function of rotation in opposite directions as set forth in claim 1, lines 5-8.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakis in view of U.S. Patent No. 3,866,265 (hereinafter Beazley).
	Nakis discloses all of the recited subject matter as previously recited above with the exception of said top section further comprising a cleaning liquid ejecting head connected to a top end of said cleaning brush, wherein as said pressure is increased said cleaning liquid ejecting head ejects a cleaning liquid into the interior of said cup. The patent to Beazley discloses in Figs. 1, 2 and 5-7, for example, a pushed-down rotary washing device comprising a top section further comprising a cleaning liquid ejecting head at fluted button 41 and slots 42 connected to a top end of said cleaning brush, wherein as said pressure is increased said cleaning liquid ejecting head ejects a cleaning liquid into the interior of a cup (col. 3, lines 28-36 and col. 4, lines 7-20). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided the Nakis top section with a cleaning liquid ejecting head connected to a top end of said cleaning brush, wherein as said pressure is increased said cleaning liquid ejecting head ejects a cleaning liquid into the interior of said cup as suggested by Beazley for cleaning liquid conservation purposes.



Allowable Subject Matter
15.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Zipper, Al-Qaffas and Jung are pertinent to various pushed-down rotary washing device arrangements.


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723